Judgment of the County Court, Westchester County, convicting appellant of the crime of conspiracy reversed on the law and indictment dismissed on the merits. The record is utterly devoid of any proof to show that the defendant was a conspirator as charged in the indictment. There was *1043no corroboration of the witness Fagnani, and that he was an accomplice was conceded and became the law of the case. (People v. Gibbons, 281 App. Div. 759.) Appeal from orders dismissed. Carswell, Acting P. J., Wenzel, Mae-Crate, Schmidt and Beldock, JJ., concur.